EXHIBIT 9 GLJ Petroleum Consultants Principal Officers: Harry Jung, P. Eng. President, C.E.O. Dana B. Laustsen, P. Eng. Executive V.P., C.O.O. Keith M. Braaten, P. Eng. Executive V.P. Officers / Vice Presidents: Terry L. Aarsby, P. Eng. Jodi L. Anhorn, P. Eng. Neil I. Dell, P. Eng. David G. Harris, P. Geol. Myron J. Hladyshevsky, P. Eng. Bryan M. Joa, P. Eng. John H. Stilling, P. Eng. Douglas R. Sutton, P. Eng. James H. Willmon, P. Eng. LETTER OF CONSENT Canadian Natural Resources Limited 2500, 855 - 2ndStreet SW Calgary, AlbertaT2P 4J8 Re:Consent of Independent Petroleum Consultants To Whom It May Concern: We consent to the use of our report with respect to the reserves data of Canadian Natural Resources Limited included and incorporated by reference in its (i) Annual Report (Form 40-F) for the year ended December 31, 2010; and (ii) Registration Statement on Form F-9 (File No. 333-162270), filed with the Securities and Exchange Commission. Yours very truly, GLJ PETROLEUM CONSULTANTS LTD. “ORIGINALLY SIGNED BY” James H. Willmon, P. Eng. Vice-President Dated March 25, 2011 Calgary, Alberta CANADA 4100, 400 - 3rd Avenue S.W., Calgary, Alberta, Canada T2P 4H2 · (403) 266-9500 · Fax (403) 262-1855 · GLJPC.com
